Exhibit 10.49

 

LOGO [g99361g95p88.jpg]   207 775 8100 Tel  

Fairchild Semiconductor

82 Running Hill Road

South Portland, ME 04106

 

www.fairchildsemi.com

24 October 2007

To Izak Bencuya

Re: Post-resignation consulting

Dear Izak:

Further to our discussions, this letter sets forth an agreement between you and
Fairchild Semiconductor Corporation (the “Company”) regarding the terms of the
consulting arrangement between you and the Company following your resignation
which became effective on 19 October 2007 (your “Resignation Date”).
Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound, you and the
Company agree as follows:

1. Consulting Arrangement.

For nine months after your Resignation Date (the “Consulting Period”), you will
serve as a non-employee consultant for the Company, acting as an advisor to the
President and Chief Executive Officer and/or his designees in connection with
specific strategic matters identified to you by the President and CEO in writing
at or before the signing of this letter agreement. To the extent those matters
are resolved to the Company’s satisfaction before the end of the Consulting
Period, your consulting obligations under this letter agreement will be deemed
to have been satisfied in full, no additional consulting services will be
required from you, and you will continue to receive the full consulting
compensation subject to the other terms and conditions of this letter agreement.

2. Compensation; Conditions.

(a) Consulting Compensation. In exchange for the consulting services to be
provided under this agreement, the Company will pay you a total of $125,000 in
cash, payable in one lump sum within ten business days following your
Resignation Date, without conditions (other than the providing the consulting
services).

(b) Additional Financial Incentive. The Company will pay you an additional
$75,000, in one lump sum, within five business days following the first
anniversary of your Resignation Date, if

(i) you perform your consulting duties diligently and in good faith, in
accordance with the terms of this letter and to the reasonable satisfaction of
the Company; and

(ii) until the end of such one-year period, you are not employed by any of the
entities identified in writing to you by the President and CEO before this
letter agreement is executed. The phrase “employed by” means all forms of direct
or indirect employment or service, and includes service as a regular employee or
officer, contractor, consultant, principal, agent, advisor, stockholder,
investor, creditor, partner or in another capacity, whether for the specified
company or one of its affiliated companies.

If any of the above conditions is not satisfied at the time the second payment
is due (or has failed to be satisfied before the time that payment is due), then
the Company will not be required to pay you the second installment. For the
avoidance of doubt, this agreement does not require you not to be employed by
the specified companies; however, if you are so employed, then the company’s
payment obligation will be cancelled.



--------------------------------------------------------------------------------

Izak Bencuya

24 October 2007

Page 2 of 2

(c) Taxes. You will be solely responsible for any and all income, payroll,
Social Security, Medicare, unemployment or other tax obligations under this
agreement, and the Company will make any required withholdings.

3. Acknowledgements and Other Agreements; Miscellaneous

This letter agreement is the only agreement between you and the Company
governing the subject matter hereof. Both parties acknowledge that your
resignation from the company was made voluntarily and that the compensation
under this agreement is consulting compensation and is not required to be paid
to you under any other agreement or company policy. Neither you nor the Company
has relied on any representations or statements by the other party which are not
specifically set forth in this agreement in entering into this agreement. Any
modification of this letter agreement can be made only in a writing signed by
you and the Company. This agreement will be governed by and construed in
accordance with the laws of the State of Maine, as applied to agreements entered
into between residents of Maine and to be performed entirely within Maine,
without regard to principles of conflict of laws. Any dispute or controversy
arising out of this agreement will be addressed exclusively by the state and
federal courts sitting in Portland, Maine, and both parties agree to be subject
to the jurisdiction of those courts and to the venue of those courts. This
agreement may be executed in counterparts, and each counterpart will have the
same force and effect as an original and will constitute an effective, binding
agreement on the part of each of the undersigned. Executed copies of this
agreement delivered by fax or electronic transmission will be effective for all
purposes.

Please indicate your agreement to the above terms and conditions by signing
where indicated below and returning the signed copy to the undersigned officer
of the Company.

Yours truly,

 

FAIRCHILD SEMICONDUCTOR CORPORATION By:  

/s/    PAUL D. DELVA        

  Paul D. Delva   Sr. Vice President and General Counsel

AGREED:

 

/s/    IZAK BENCUYA        

Izak Bencuya